DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,243,827 B1 issued to Gerner. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are present in the 11,243,827 B2 patent.

Instant Application No. 17/562,399
U.S. Pat. No. 11,243,827 B2
Claim 1:
A computer-implemented method comprising: 



      receiving, by an application running on a device, a current location of the device; 


determining, by the application, a sector of a usage map that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors; and 
modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period












.  

Claim 2:
    The computer-implemented method of claim 1, further comprising modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application.  


Claim 3:
   The computer-implemented method of claim 1, wherein each one of the sectors of the usage map is encoded with data that determines the modifying of the operations of location- based features of the application when the device is located in the one of the sectors.  


Claim 4:
   The computer-implemented method of claim 1, further comprising: receiving, by the application running on the device, a new current location of the device; determining, by the application, a sector of a second usage map that corresponds to the new current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device.



Claim 5:
   The computer-implemented method of claim 4, wherein sectors of the second usage map are a different size than sectors of the usage map.  



Claim 6:
   The computer-implemented method of claim 1, further comprising: determining, by the application, a sector of a second usage map that corresponds to the current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device.  


Claim 7:
    The computer-implemented method of claim 1, wherein the remote API call comprises a request for data associated with a geofence.  



Claim 9:
    A computer-implemented system for controlling location-based features with usage maps comprising: 
   
   a storage that stores a usage map;     a processor that receives, with an application running on a device, a current location of the device, determines, with the application, a sector of the usage map that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors, and 
  
  modifies, with the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period. 

















Claim 10:
   The computer-implemented system of claim 9, wherein the processor further modifies, with the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the device by enabling, disabling, or rate-limiting, by the application, a local API call or location- based procedure used by the application.  


Claim 11:
    The computer-implemented system of claim 9, wherein each one of the sectors of the usage map is encoded with data that determines the modifying of the operations of location- based features of the application when the device is located in the one of the sectors.  



Claim 12:
   The computer-implemented system of claim 9, wherein the processor further receives, with the application running on the device, a new current location of the device, determines, with the application, a sector of a second usage map that corresponds to the new current location of the device, wherein the second usage map is associated with the application and the new current location of the device, and modifies the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device.  


Claim 13:
     The computer-implemented system of claim 12, wherein sectors of the second usage map are a different size than sectors of the usage map.  


Claim 14:
    The computer-implemented system of claim 9, wherein the processor further determines, with the application, a sector of a second usage map that corresponds to the current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifies, with the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device.  


Claim 15:
   The computer-implemented system of claim 9, wherein the remote API call comprises a request for data associated with a geofence.  


Claim 17:
  A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
   
 

   receiving, by an application running on a device, a current location of the device; 
  
   determining, by the application, a sector of a usage map that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors; and 
  modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period. 

















Claim 18:
    The system of claim 17, wherein the instructions cause the one or more computers to further perform operations further comprising modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application.  

Claim 19:
   The system of claim 17, wherein the instructions cause the one or more computers to further perform operations further comprising: receiving, by the application running on the device, a new current location of the device; determining, by the application, a sector of a second usage map that corresponds to the new current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device. 



Claim 20:
     The system of claim 17, wherein the instructions cause the one or more computers to further perform operations comprising: determining, by the application, a sector of a second usage map that corresponds to the current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device.


Claim 1:
   A computer-implemented method of controlling location-based features of an application running on a computing device, the method comprising: 
    receiving, by the application running on the computing device, a current location of the computing device; 
    determining, by the application, a sector of a usage map that corresponds to the current location of the computing device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors; and 
   modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period, and wherein the application additionally decodes encoded data of the sector of the usage map that corresponds to the current location of the computing device to determine how to modify any location-based feature controlled by the usage map and wherein the usage map comprises an array of ones and zeroes for determining when to enable or disable the location-based features and the encoded data of the sector of the usage map comprises data from the array of ones and zeros.
Claim 2:
   The computer-implemented method of claim 1, further comprising modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the computing device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application.

Claim 3:
  The computer-implemented method of claim 1, wherein each one of the sectors of the usage map is encoded with data that determines the modifying of the operations of location-based features of the application when the device is located in the one of the sectors.


Claim 4:
  The computer-implemented method of claim 1, further comprising: receiving, by the application running on the computing device, a new current location of the computing device; determining, by the application, a sector of a second usage map that corresponds to the new current location of the computing device, wherein the second usage map is associated with the application and the new current location of the computing device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the computing device.

Claim 5:
   The computer-implemented method of claim 4, wherein sectors of the second usage map are a different size than sectors of the usage map.



Claim 6:
  The computer-implemented method of claim 1, further comprising: determining, by the application, a sector of a second usage map that corresponds to the current location of the computing device, wherein the second usage map is associated with the application and the current location of the computing device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the current location of the commuting device.

Claim 7:
      The computer-implemented method of claim 1, wherein the remote API call comprises a request for data associated with a geofence.



Claim 8:
     A computer-implemented system for controlling location-based features of an application running on a computing device with usage maps comprising: 
  a storage that stores a usage map; 
   a processor that receives, with the application running on the computing device, a current location of the computing device, determines, with the application, a sector of the usage map that corresponds to the current location of the computing device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors, and 
   modifies, with the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period, and wherein the application additionally decodes encoded data of the sector of the usage map that corresponds to the current location of the computing device to determine how to modify any location-based feature controlled by the usage map and wherein the usage map comprises an array of ones and zeroes for determining when to enable or disable the location-based features and the encoded data of the sector of the usage map comprises data from the array of ones and zeros.


Claim 9:
    The computer-implemented system of claim 8, wherein the processor further modifies, with the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the computing device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application.

Claim 10:
    The computer-implemented system of claim 8, wherein each one of the sectors of the usage map is encoded with data that determines the modifying of the operations of location-based features of the application when the computing device is located in the one of the sectors.



Claim 11:
   The computer-implemented system of claim 8, wherein the processor further receives, with the application running on the computing device, a new current location of the device, determines, with the application, a sector of a second usage map that corresponds to the new current location of the computing device, wherein the second usage map is associated with the application and the new current location of the computing device, and modifies the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the computing device.

Claim 12:
   The computer-implemented system of claim 11, wherein sectors of the second usage map are a different size than sectors of the usage map.

Claim 13:
   The computer-implemented system of claim 8, wherein the processor further determines, with the application, a sector of a second usage map that corresponds to the current location of the computing device, wherein the second usage map is associated with the application and the current location of the device and modifies, with the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the current location of the computing device.

Claim 14:
   The computer-implemented system of claim 8, wherein the remote API call comprises a request for data associated with a geofence.


Claim 15:
     A system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for controlling location-based features of an application running on a computing device, the operations comprising:
   receiving, by the application running on the computing device, a current location of the computing device; 
  determining, by the application, a sector of a usage map that corresponds to the current location of the computing device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors; and 
   modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call, wherein disabling the remote API call comprises the application not making the remote API call, wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period, and wherein the application additionally decodes encoded data of the sector of the usage map that corresponds to the current location of the computing device to determine how to modify any location-based feature controlled by the usage map and wherein the usage map comprises an array of ones and zeroes for determining when to enable or disable the location-based features and the encoded data of the sector of the usage map comprises data from the array of ones and zeros.


Claim 16:
   The system of claim 15, wherein the instructions cause the one or more computers to further perform operations further comprising modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the computing device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application.

Claim 17:
   The system of claim 15, wherein the instructions cause the one or more computers to further perform operations further comprising: receiving, by the application running on the computing device, a new current location of the computing device; determining, by the application, a sector of a second usage map that corresponds to the new current location of the computing device, wherein the second usage map is associated with the application and the new current location of the computing device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the computing device.

Claim 18:
    The system of claim 15, wherein the instructions cause the one or more computers to further perform operations comprising: determining, by the application, a sector of a second usage map that corresponds to the current location of the computing device, wherein the second usage map is associated with the application and the current location of the computing device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the current location of the computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0142979 A1 to MacGougan et al. in view of U.S. Pub. No. 2020/0014791 A1 to Rodriguez et al. and further in view of U.S. Pub. No. 2020/0192706 A1 to Huus et al.

As to claim 1, MacGougan teaches a computer-implemented method comprising: 
receiving, by an application (Location Application 200) running on a device (Mobile Device 100), a current location (Current Location Object 256) of the device (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025/0025); and
determining, by the application, a sector of a usage map (Map 240) that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025). 
MacGougan does not explicitly teach modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call and 
wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period.  
Rodriguez teaches modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call/ wherein disabling the remote API call comprises the application not making the remote API call (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.
Huus teaches wherein rate-limiting (rate and other limiting in query-based systems) the remote API call comprises limiting the number of times the application makes the remote API call over a time period (“...The present disclosure relates generally to rate and other limiting in query-based systems, and more particularly to utilizing scoring in rate limiting of API requests, such as in a web service...API request constraints may be required to protect against large queries and high query rates in API requests from a user to the backend system. These constrains also serve to protect against malicious agents attempting to overload the system. API request constraints limiting the rate of API requests (e.g., 1 request per second) and API request timeouts (e.g., limiting the execution of an API request processing to 5 seconds) may protect the backend system against issues associated with API request management, but still leave the system vulnerable to large queries and high query rates. Constraining API requests by only limiting the rate at which requests are received may be limited in effectiveness due to the great variability in impact of different API requests, where one API request may require the return of a single item of data, but where others may ask for very large volumes of data or perform write processes that require greater computational resources. Therefore, further degrees of complexity of an API request need to be considered in establishing limits...” paragraphs 0001/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan and Rodriguez with the teaching of Huus because the teaching of Huus would improve the system of MacGougan and Rodriguez by providing a technique to protect against malicious agents attempting to overload the system with API request (paragraph 0048).

As to claims 9 and 17, see the rejection of claim 1 above.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0142979 A1 to MacGougan et al. in view of U.S. Pub. No. 2020/0014791 A1 to Rodriguez et al. and further in view of U.S. Pub. No. 2020/0374365 A1 to Gandhi et al.

As to claim 1, MacGougan teaches a computer-implemented method comprising: 
receiving, by an application (Location Application 200) running on a device (Mobile Device 100), a current location (Current Location Object 256) of the device (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025/0025); and
determining, by the application, a sector of a usage map (Map 240) that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025). 
MacGougan does not explicitly teach modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call and 
wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period.  
Rodriguez teaches modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call/ wherein disabling the remote API call comprises the application not making the remote API call (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.
Gandhi teaches wherein rate-limiting (set rate limit, or quota limit) the remote API call comprises limiting the number of times the application makes the remote API call over a time period (“...The throttling parameter is further based on a time period that can be set at one of a plurality of granular levels including the units of second, minute, hour, day, month, and year. The setting of the time period at a granular level facilitates in defining a rate limit policy to limit or control the rate at which the requests are sent to the enabled at least one part of the server [102] for executing the requests. Therefore, if the number of requests hitting API gateway [104] exceeds the set rate limit, or quota limit then the API gateway [104] stops redirecting such requests to backend APIs, i.e. the server [102] thereby preventing traffic burst. Further, at least one rate limit policy is set using filter on one or more parameters of the client application device [106] such as a user ID, a client-app ID etc. The API gateway [104] can be therefore configured to set the limits based on the one or more parameters including client ID, client application types, client Operating System (OS) types, and a quota limit. The client ID provides the identity of the device such as name, identification code or number of the client application device [106] which can be used by the API gateway [104] and various other modules to identify the device. Further, the client OS types include but are not limited to iOS, Android, KaiOS, Linux based OS. These operating systems may either run in a browser environment for devices like computer desktop, laptop, set-top boxes etc; or in an app environment of the application device [106] such as mobile devices, tablets etc...” paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan and Rodriguez with the teaching of Gandhi because the teaching of Gandhi would improve the system of MacGougan and Rodriguez by providing a technique of preventing traffic burst (Gandhi paragraph 0034).

As to claims 9 and 17, see the rejection of claim 1 above.

Claims 1-3, 7, 9-11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0142979 A1 to MacGougan et al. in view of U.S. Pub. No. 2020/0014791 A1 to Rodriguez et al. and further in view of U.S. Pub. No. 2017/0343377 A1 to Holden et al.

As to claim 1, MacGougan teaches a computer-implemented method comprising: 
receiving, by an application (Location Application 200) running on a device (Mobile Device 100), a current location (Current Location Object 256) of the device (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025/0025); and
determining, by the application, a sector of a usage map (Map 240) that corresponds to the current location of the device, wherein the usage map is associated with the application and wherein the usage map comprises a map of a geographic area divided into sectors (“...In the example shown in FIG. 2, the location application 200 displays a map 240 of a geographic area on the touch sensitive display device 220. The location application 200 can display the map 240 based on information received from the GNSS receiver 120 shown in FIG. 1. In some examples, the location application 200 displays a map 240 representing the geographic area surrounding the physical location of the mobile device 100. For example, if a user of the mobile devices invokes a current location object 256 (e.g., if a user presses on the touch sensitive display device 220 at the location of the current location object 256), the location application 200 can acquire the geographic location of the mobile device 100 from the GNSS receiver 120. The location application 200 also retrieves map data describing the geographic area surrounding the current geographic location (e.g., from data storage of the mobile device 100, from a geographic data server accessible using a network such as the Internet, or from another source of geographic data). Once the geographic location of the mobile device 100 has been acquired and the map data has been retrieved, the location application 200 can display the map 240 of the current geographic location of the mobile device 100. In some implementations, the location application 200 displays an indication of the location of the mobile device 100. For example, the location application 200 may display a marker indicating the precise location of the location of the mobile device 100...” paragraphs 0025). 
MacGougan does not explicitly teach modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call and 
wherein disabling the remote API call comprises the application not making the remote API call, and wherein rate-limiting the remote API call comprises limiting the number of times the application makes the remote API call over a time period.  
Rodriguez teaches modifying, by the application, the operation of a remote API call of the application based on the sector of the usage map that corresponds to the current location of the device by disabling or rate-limiting, by the application, the remote API call/ wherein disabling the remote API call comprises the application not making the remote API call (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.
Holden teaches wherein rate-limiting (rate limits, such as a limited number of queries per second (QPS)) the remote API call comprises limiting the number of times the application makes the remote API call over a time period (“...Typically, a computing device can provide a location data point to a third-party reverse geocoding service and the third-party reverse geocoding service can perform a translation of the location data point to a street address. However, there may be disadvantages for solely using a third-party reverse geocoding service to determine location information. For example, third-party reverse geocoding service(s) can have rate limits, such as a limited number of queries per second (QPS) allowed for a particular device, and/or can be costly. In situations where multiple client devices operate on the same network, such as on a wireless local area network (WLAN), the third-party reverse geocoding service can view the multiple devices querying the third-party reverse geocoding service as being the same device and lock out the devices (e.g., prevent the devices from making calls to the third-party reverse geocoding service). In addition, reliance on a particular third-party reverse geocoding service may be problematic in some situations, such as when address data is inaccurate or when computing resources of the third-party reverse geocoding service fail (e.g., server crash). Rather than enabling the client devices to directly transmit the location data point(s) to the third-party reverse geocoding services, the system 100 of FIG. 1 can receive the location data point(s) from a client device and can perform a reverse geocoding process that may or may not utilize the third-party reverse geocoding service(s)...If the location data point is not within a predefined region, the location determination 110 determines if there is an available or accessible location-specific reverse geocoding service (220). For example, a third-party reverse geocoding service may be unavailable if a rate limit, such as the number of queries per second (QPS) has been reached at the time the location data point is received from the client device. In another example, a third-party reverse geocoding service may be unavailable if a call is made to the third-party reverse geocoding service, and no address is received in response to the call (e.g., due to computing resources of the third-party reverse geocoding service having failed or crashed, or if network connectivity to the third-party reverse geocoding service has been lost)...” paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan and Rodriguez with the teaching of Holden because the teaching of Holden would improve the system of MacGougan and Rodriguez by providing a technique of making geocoding service unavailable.

As to claim 2, Rodriguez teaches the computer-implemented method of claim 1, further comprising modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the usage map that corresponds to the current location of the device by enabling, disabling, or rate-limiting, by the application, a local API call or location-based procedure used by the application (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.

As to claim 3, Rodriguez teaches the computer-implemented method of claim 1, wherein each one of the sectors of the usage map is encoded with data that determines the modifying of the operations of location-based features of the application when the device is located in the one of the sectors (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.
  
As to claim 7, Rodriguez teaches the computer-implemented method of claim 1, wherein the remote API call comprises a request for data associated with a geofence (“...Then, geofencing can be used as a trigger to disable the desired driver(s) to disable correlated mobile device features, based on the particular configuration. Various approaches can be used to disable to driver(s). For example, the operating system may have an option to enable/disable drivers. Alternatively, a standalone application with proper privileges could be given some authority to enable/disable drivers of the mobile device for the subject hardware. In some embodiments, disabling the driver renders the operating system at least temporarily unable to communicate with the subject hardware device(s) for usability of the mobile device feature...As noted, the disablement may be triggered based on location of the mobile device. Referring again to FIG. 1, a geofence 104 is identified by a dashed circle. Although the geofence is largely circular in this example, it may be of any desired shape and dimension in other examples. It could, for instance, surround a building, corresponding to the perimeter and shape thereof...One example of a geofence is established based on a radius from a central location, e.g. point 106 in this example. Point 106 could correspond to particular geographic coordinates or other GPS location. It could correspond to a larger region or area, such as a building. In any case, a geolocation-based triggering event may be raised by the mobile device when it senses its GPS location reaches the geofence 104 or it move to within the radius of point 106, illustrated by the geofence 104. For instance, responsive to the mobile device 102 reaching point 108, the event may be triggered to identify a feature to disable. The mobile device may store list of features to be disabled by various geolocations. Periodically or aperiodically, the mobile device queries a geolocation of the mobile device and checks its location against the list of locations. If the mobile device is located at or within a location for which a feature is to be disabled, the mobile device identifies and disables the corresponding feature(s)...” paragraphs 0020/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan with the teaching of Rodriguez because the teaching of Rodriguez would improve the system of MacGougan by providing a technique of disabling to mobile device software driver function or features based on geolocation of the mobile device to optimally use computing resources.

As to claims 9 and 17, see the rejection of claim 1 above, expect for a storage and processor.
MacGougan teaches storage and processor (figure 6).

As to claims 10 and 18, see the rejection claim 2 above.


As to claim 11, see the rejection of claim 3 above.


As to claim 15, see the rejection of claim 7 above.

Claims 4-6, 8, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0142979 A1 to MacGougan et al. in view of U.S. Pub. No. 2020/0014791 A1 to Rodriguez et al. and further in view of U.S. Pub. No. 2017/0343377 A1 to Holden et al. as applied to claims 1, 9 and 17 above, and further in view of U.S. Pub. No. 2016/0142872 A1 to Nicholson et al.

As to claim 4, MacGougan as modified by Rodriguez and Holden teaches the computer-implemented method of claim 1, however it is silent with reference to (BUT Nicholson teaches) receiving, by the application running on the device, a new current location of the device;21 of 27030730-4763US determining, by the application, a sector of a second usage map that corresponds to the new current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device (“...At step 440, the geofence edge device 510 identifies that the user 105 has entered one of the geofences 305, 315. Entering the geofence 305, 315 which triggers the geofence 305, 315...At step 445, the geofence edge device 510 alerts the geofence core 520 that the user 105 has triggered the geofence 305, 315. By triggering the geofence 305, 315, the user 105 has activated the geofence 305, 315...At step 450, the geofence core 520 sends a first push notification to the application 530, 535... At step 455, the application 530, 535 receives the first push notification and wakes up the application 530, 535 from its sleep mode. For example, the GPS functionality may be re-enabled...At step 460, the application 530, 535 triggers an action associated with the geofence 305, 315. For example, a coffee retailer provides an application 530, 535 for a mobile device 115 which makes use of fine grain network geofence capabilities. The user 105 installs the application 530, 535 on their phone 115 and shares some profile data with the retailer. The application 530, 535 does not use the on-phone location capabilities because these waste battery power causing user 105 not to enable the application. When woken by a first push notification for an active geofence 305, 315 the application 530, 535 alerts the user 105, for example with a tone or vibration, and offers a voucher for 50% off coffee valid for 20 minutes...” paragraphs 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan, Rodriguez and Holden with the teaching of Nicholson because the teaching of Nicholson would improve the system of MacGougan, Rodriguez and Holden by managing a geofence associated with the geolocation of the mobile device by pushing notification upon the geofence being active to alert a user and interacts with them, for example, by providing electronic coupons, and other promotions (Nicholson paragraph 0071).

As to claim 5, MacGougan as modified by Rodriguez and Holden teaches the computer-implemented method of claim 4, however it is silent with reference to (BUT Nicholson teaches) wherein sectors of the second usage map are a different size than sectors of the usage map (“...At step 425, the geofence core 520, having accepted the geofence registrations, carries out a coarse grained identification of a first location of the geofence, for example, which mobile phone cells broadly cover the known locations of the identified 305, 315. FIG. 7 depicts potential cell coverage 700 in the town, in accordance with the prior art, and in which one embodiment of the present invention may be implemented. First geofence 305 is covered by a first cell 710 shown as WXYZ. Second geofence 315 is covered by both first cell 710, and by a second cell 720, shown as ABCD. The first cell 710 is covered by a first radio mast 555, and the second cell 720 is covered by second radio mast 560. A third radio mast 565 of the system 500 covers third cell 730, but does not cover first geofence 305 nor second geofence 315...” paragraph 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan, Rodriguez and Holden with the teaching of Nicholson because the teaching of Nicholson would improve the system of MacGougan, Rodriguez and Holden by managing a geofence associated with the geolocation of the mobile device by pushing notification upon the geofence being active to alert a user and interacts with them, for example, by providing electronic coupons, and other promotions (Nicholson paragraph 0071).

As to claim 6, MacGougan as modified by Rodriguez and Holden teaches the computer-implemented method of claim 1, however it is silent with reference to (BUT Nicholson teaches) determining, by the application, a sector of a second usage map that corresponds to the current location of the device, wherein the second usage map is associated with the application and the new current location of the device; and modifying, by the application, the operation of at least one location-based feature of the application based on the sector of the second usage map that corresponds to the new current location of the device (“...At step 440, the geofence edge device 510 identifies that the user 105 has entered one of the geofences 305, 315. Entering the geofence 305, 315 which triggers the geofence 305, 315...At step 445, the geofence edge device 510 alerts the geofence core 520 that the user 105 has triggered the geofence 305, 315. By triggering the geofence 305, 315, the user 105 has activated the geofence 305, 315...At step 450, the geofence core 520 sends a first push notification to the application 530, 535... At step 455, the application 530, 535 receives the first push notification and wakes up the application 530, 535 from its sleep mode. For example, the GPS functionality may be re-enabled...At step 460, the application 530, 535 triggers an action associated with the geofence 305, 315. For example, a coffee retailer provides an application 530, 535 for a mobile device 115 which makes use of fine grain network geofence capabilities. The user 105 installs the application 530, 535 on their phone 115 and shares some profile data with the retailer. The application 530, 535 does not use the on-phone location capabilities because these waste battery power causing user 105 not to enable the application. When woken by a first push notification for an active geofence 305, 315 the application 530, 535 alerts the user 105, for example with a tone or vibration, and offers a voucher for 50% off coffee valid for 20 minutes...” paragraphs 0051-0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan, Rodriguez and Holden with the teaching of Nicholson because the teaching of Nicholson would improve the system of MacGougan, Rodriguez and Holden by managing a geofence associated with the geolocation of the mobile device by pushing notification upon the geofence being active to alert a user and interacts with them, for example, by providing electronic coupons, and other promotions (Nicholson paragraph 0071).

As to claim 8, MacGougan as modified by Rodriguez and Holden teaches the computer-implemented method of claim 1, however it is silent with reference to (BUT Nicholson teaches) wherein the usage map comprises an array of binary values, an image, or an array of x-y coordinates (“...FIG. 2, which should be read in conjunction with FIG. 3, is a block diagram depicting a map 200 of a town in which one or more embodiments of the present invention may be implemented. The map 200 comprises images of blocks of buildings 205, and four intersecting roads 212, 214, 216, 218...FIG. 3 is also is a block diagram depicting a user map 300 of the town in which one or more embodiments of the present invention may be implemented. The user map 300 depicts the buildings and roads of the town. A user 105 is depicted at being located in one road 212. Also depicted are four defined geofences 305, 310, 315, 320. Although depicted as having straight edges, the skilled person will appreciate that a geofence can be defined as having any shape or size...” paragraphs 0036/0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of MacGougan, Rodriguez and Holden with the teaching of Nicholson because the teaching of Nicholson would improve the system of MacGougan, Rodriguez and Holden by managing a geofence associated with the geolocation of the mobile device by pushing notification upon the geofence being active to alert a user and interacts with them, for example, by providing electronic coupons, and other promotions (Nicholson paragraph 0071).

As to claims 12 and 19, see the rejection of claim 4 above.


As to claim 13, see the rejection of claim 5 above.

As to claims 14 and 20, see the rejection of claim 6 above.

As to claim 16, see the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20180100747 A1 to Greenwood et al. directed to API for Obtaining Geographic Location Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194